 
EXHIBIT 10.2
 
 
EXECUTION VERSION

 
 
REAFFIRMATION AGREEMENT, dated as of March 6, 2012 (this “Reaffirmation
Agreement”) by and among BANK OF AMERICA, N.A., in its capacity as
Administrative Agent, Swing Line Lender and L/C Issuer under the Credit
Agreement referred to below (in such capacities, the “Administrative Agent”),
GENTIVA HEALTH SERVICES, INC., a Delaware corporation (the “Borrower”) and those
Guarantors under the Credit Agreement that are party hereto and listed on
Schedule I hereto (collectively, the “Reaffirming Subsidiaries” and, together
with the Borrower, the “Reaffirming Parties”).
 
WHEREAS, reference is made to that certain credit agreement dated as of August
17, 2010 and as amended on March 9, 2011 and November 28, 2011 (as may be
further amended, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”; capitalized terms used herein and not
otherwise defined shall have their respective meanings set forth therein and in
Amendment No. 3 (as defined below), as applicable) among the Borrower, the
Lenders party thereto from time to time and the Administrative Agent.
 
WHEREAS, reference is made to that certain amendment to the Credit Agreement,
dated as of March 6, 2012 (“Amendment No. 3”) among the Borrower, the lenders
party thereto and the Administrative Agent.
 
WHEREAS, pursuant to the Collateral Documents and the Guaranty, and in
accordance with the terms thereof, the Reaffirming Parties, among others, have
secured and guaranteed the Obligations; and
 
WHEREAS, the Borrower, certain Revolving Credit Lenders, certain Term Lenders
and the Administrative Agent have entered into Amendment No. 3;
 
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
 
1. Each Reaffirming Party hereby acknowledges its receipt of a copy of Amendment
No. 3 and its review of the terms and conditions thereof and consents to the
terms and conditions of Amendment No. 3 and the transactions contemplated
thereby.  Each Reaffirming Party hereby (a) affirms and confirms its guarantees,
pledges, grants of Liens, covenants, agreements and other commitments under the
Loan Documents to which it is a party and (b) agrees that (i) each Loan Document
to which it is a party shall continue to be in full force and effect and
(ii) all guarantees, pledges, grants of Liens, covenants, agreements and other
commitments under the Loan Documents shall continue to be in full force and
effect and shall accrue to the benefit of the Secured Parties and shall not be
affected, impaired or discharged hereby or by the transactions contemplated in
Amendment No. 3.
 
2. The representations and warranties of each Reaffirming Subsidiary set forth
in the Loan Documents to which it is a party are, after giving effect to
Amendment No. 3 on such date, true and correct in all material respects on and
as of the Amendment No. 3 Effective Date with the same effect as though made on
and as of such date, except to the extent
 

 
 

--------------------------------------------------------------------------------

 

such representations and warranties expressly relate to an earlier date in which
case they shall be true and correct in all materials respects as of such earlier
date.
 
3. After giving effect to Amendment No. 3, neither the modification of the
Credit Agreement effected pursuant to Amendment No. 3 nor the execution,
delivery, performance or effectiveness of Amendment No. 3 (i) impairs the
validity, effectiveness or priority of the Liens granted pursuant to any Loan
Document, and such Liens continue unimpaired with the same priority to secure
repayment of all Obligations, whether heretofore or hereafter incurred; or (ii)
requires that any new filings be made or other action taken to perfect or to
maintain the perfection of such Liens.
 
4. This Reaffirmation Agreement shall constitute a “Loan Document” for all
purposes of the Credit Agreement and the other Loan Documents.
 
5. This Reaffirmation Agreement shall be governed by and construed in accordance
with the laws of the State of New York.  The provisions of Sections 10.14 and
10.15 of the Credit Agreement and Sections 24 and 25 of the Guaranty shall apply
to this Reaffirmation Agreement to the same extent as if fully set forth herein.
 
6. This Reaffirmation Agreement may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument.  Delivery of any
executed counterpart of a signature page of this Reaffirmation Agreement by
facsimile transmission or other electronic imaging means shall be effective as
delivery of a manually executed counterpart hereof.
 
 [Remainder of this page intentionally left blank]

 
2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Reaffirmation
Agreement as of the day and year first above written:
 
 
 

 
GENTIVA HEALTH SERVICES, INC.
       
By:
 /s/  Eric Slusser      
Name:
Eric Slusser
     
Title:
Executive Vice President and
Chief Financial Officer
 

 
 

 
EACH SUBSIDIARY GUARANTOR NAMED ON
SCHEDULE 1 HERETO
       
By:
       
Name:
 
     
Title:
   

 
 
 
 
 
 
 
 
 

 
 
 
 
 


 
3

--------------------------------------------------------------------------------

 



 
 
 

 
BANK OF AMERICA, N.A., as the Administrative Agent
         
By:
 /s/  Zubin R. Shroff      
Name:
Zubin R. Shroff
     
Title:
Director  

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
4

--------------------------------------------------------------------------------

 



SCHEDULE I


SUBSIDIARY GUARANTORS




Access Home Health of Florida, Inc.
Capital CareResources of South Carolina, Inc.
Capital CareResources, Inc.
Capital Health Management Group, Inc.
CareNation, Inc.
Chattahoochee Valley Home Care Services, Inc.
Chattahoochee Valley Home Health, Inc.
CHMG Acquisition Corp.
CHMG of Atlanta, Inc.
CHMG of Griffin, Inc.
Eastern Carolina Home Health Agency, Inc.
Family Hospice, Ltd.
FHI GP, Inc.
FHI Health Systems, Inc.
FHI LP, Inc.
FHI Management, Ltd.
Gentiva Certified Healthcare Corp.
Gentiva Health Services (Certified), Inc.
Gentiva Health Services (USA) Inc.
Gentiva Health Services Holding Corp.
Gentiva Rehab Without Walls, LLC
Gentiva Services of New York, Inc.
Gilbert's Home Health Agency, Inc.
Gilbert's Hospice Care of Mississippi, LLC
Gilbert's Hospice Care, LLC
Healthfield Home Health, Inc.
Healthfield Hospice Services, Inc.
Healthfield of Southwest Georgia, Inc.
Healthfield of Statesboro, Inc.
Healthfield of Tennessee, Inc.
Healthfield Operating Group, Inc.
Healthfield, Inc.
Home Health Care Affiliates of Central Mississippi, L.L.C.
Home Health Care Affiliates of Mississippi, Inc.
Home Health Care Affiliates, Inc.
Home Health Care of Carteret County, Inc.
Horizon Health Network LLC
Mid-South Home Care Services, Inc.
Mid-South Home Care Services, LLC
Mid-South Home Health Agency, Inc.
Mid-South Home Health Agency, LLC

 
 

--------------------------------------------------------------------------------

 

Mid-South Home Health of Gadsden, Inc.
New York Healthcare Services, Inc.
Odyssey Healthcare Austin, LLC
Odyssey Healthcare Detroit, LLC
Odyssey Healthcare Fort Worth, LLC
Odyssey HealthCare GP, LLC
Odyssey HealthCare Holding Company
Odyssey HealthCare LP, LLC
Odyssey HealthCare Management, LP
Odyssey HealthCare of Augusta, LLC
Odyssey HealthCare of Collier County, Inc.
Odyssey Healthcare of Flint, LLC
Odyssey HealthCare of Hillsborough County, Inc.
Odyssey HealthCare of Manatee County, Inc.
Odyssey HealthCare of Marion County, Inc.
Odyssey HealthCare of Northwest Florida, Inc.
Odyssey Healthcare of Pinellas County, Inc.
Odyssey Healthcare of St. Louis, LLC
Odyssey HealthCare Operating A, LP
Odyssey HealthCare Operating B, LP
Odyssey Healthcare, Inc.
OHS Service Corp.
PHHC Acquisition Corp.
QC-Medi New York, Inc.
Quality Care-USA, Inc.
Quality Managed Care, Inc.
Tar Heel Health Care Services, Inc.
Tar Heel Staffing, Inc.
The Healthfield Group, Inc.
Total Care Home Health of Louisburg, Inc.
Total Care Home Health of North Carolina, Inc.
Total Care Home Health of South Carolina, Inc.
Total Care Services, Inc.
Van Winkle Home Health Care, Inc.
Vista Hospice Care, Inc.
VistaCare of Boston, LLC
VistaCare USA, Inc.
VistaCare, Inc.
Wiregrass Hospice Care, Inc.
Wiregrass Hospice LLC
Wiregrass Hospice of South Carolina, LLC

